HARPER, J.
Appellant was convicted of aggravated assault, and his punishment assessed at a fine of $25.
Appellant was tried in the criminal district court of Dallas county; a jury of 12 men being impaneled. The verdict was returned by 11 of the jurors — one of the jurors, J. R. Bell, refusing to concur in or sign the verdict. This question was recently before this court in Cortonelia v. State, 189 S. W. 139, and Renfro v. State, 189 S. W. 137; and for the reasons stated in these eases this case must be reversed and remanded.
The judgment is reversed, and the cause remanded.